OPINION OF THE COURT
Edward J. Greenfield, J.
The infant plaintiff fell out of a window and this action was commenced against the defendant landlords. Plaintiffs allege a statutory violation due to the landlords’ failure to erect a window guard. Section 131.15 of the New York City Health Code requires that such window guards be installed in each apartment where a child under the age of 10 resides.
In the light most favorable to plaintiffs, the infant visited the apartment in question (where his father lived) with frequency and spent hours there, but the infant lived with his mother at a different address at the time of the accident. The statute does not require landlords to install window guards in *187apartments where children visit, even with frequency, only where they reside.
Plaintiffs also allege common-law negligence, but neither the bill of particulars nor in opposition to the motion do plaintiffs allege any other negligent act or omission but the statutory failure to install window guards.
Defendants’ motion to dismiss the complaint is granted.